Citation Nr: 0512783	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  02-22 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in No. Little Rock, Arkansas.  The veteran 
voiced disagreement with his disability rating later that 
month.  A statement of the case (SOC) was issued in June 
2002, as well as a rating decision by which the veteran's 
disability rating for PTSD was increased from 30 percent to 
50 percent.  The veteran perfected his appeal in November 
2002.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained and all 
due process concerns have been addressed.

2.  The veteran's PTSD is not manifested by the type and 
degree of symptoms resulting in occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking or mood.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD are not met.  38 U.S.C.A. §§ 5107, 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating Claim 

The veteran contends that his service-connected PTSD is not 
properly evaluated.  In evaluating service-connected 
disabilities, the Board looks to functional impairment.  The 
Board attempts to determine the extent to which a service-
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (2004).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 4.2 
(2004).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran's current 50 percent disability rating 
contemplates PTSD manifested by occupational and social 
impairment with reduced reliability and productivity, due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory or stereotyped speech, more than weekly panic 
attacks, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment; 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals that 
interfere with routine activities, speech that is 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control such as unprovoked irritability with 
periods of violence, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting, and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  

A 100 percent disability rating contemplates total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).

The symptoms listed are not intended to constitute an 
exhaustive list, but rather serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating for PTSD.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).

Here, the evidence does not show the type and degree of 
symptoms that warrants a higher disability rating.  The 
evidence is not indicative of the type and degree of symptoms 
such as obsessional rituals that interfere with routine 
activities, speech that is intermittently illogical, obscure 
or irrelevant, near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively, impaired impulse control, such as unprovoked 
irritability with periods of violence, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting or an inability to establish and 
maintain effective relationships.  While the veteran attempts 
to show an inability to maintain a relationship by reporting 
that he was not close to his wife and their relationship was 
closer to that of roommates, the records shows he has been 
married to his current spouse since August 1974.  Moreover, 
his VA treatment records show signs of an effective 
relationship as his spouse gives him feedback regarding the 
effectiveness of medications he has been prescribed.  See 
April 2002 VA treatment record. 

Instead of PTSD resulting in occupational and social 
impairment with deficiencies in most areas, the January 2002 
VA examination report shows that while eye contact was 
minimal, the veteran readily conversed with the examiner, was 
fully cooperative and had speech within normal limits with 
regard to rate and rhythm.  His affect was appropriate to 
content, his thought processes and associations were logical 
and tight and no loosening of associations was noted.  In 
fact, the veteran was oriented in all spheres.  The 
examination report also indicates that no gross impairment of 
memory was observed, no delusional material was noted during 
examination and the veteran did not complain of 
hallucinations.  The examiner indicated that the veteran's 
insight and judgment were adequate.  His then current global 
assessment of functioning (GAF) score was 45, which reflects 
symptomotology resulting in serious impairment in several 
areas on a hypothetical continuum of mental health and 
illness.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  

While a higher disability rating is implicated due to the 
veteran's report of occasional suicidal and homicidal 
ideations, as reflected by the January 2002 VA examination 
report, the overall disability picture revealed by the 
examination report is not reflective of the type and degree 
of the symptoms, or their effects, that would justify a 70 
percent disability rating for PTSD.  As indicated above, the 
report does not reveal PTSD resulting in occupational and 
social impairment with deficiencies in most areas due to the 
type and degree of symptoms set out in the rating schedule 
that contemplates a 70 percent evaluation.  

The veteran's VA treatment records also have been reviewed 
and they likewise do not reflect the effect of the type and 
degree of symptoms that warrants a 70 percent disability 
rating.  Instead, the records show that the veteran was 
mainly being followed for depressive symptoms and he 
complained of difficulties sleeping with frequent nightmares 
and irritability.  The records show the veteran was 
prescribed an anti-depressant and a sleep aid.  Furthermore, 
the records show that veteran no longer reported suicidal or 
homicidal ideations.  See January 2004 VA treatment record.  
A January 2003 treatment record shows that the veteran 
reported that he remained emotionally distant from his wife 
and adult daughter with few interactions outside of the home.  
The treatment records contain GAF scores that again are 
reflective of symptomotology resulting in serious impairment 
in several areas on a hypothetical continuum of mental health 
and illness.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  

Instead of the effect of the type and degree of symptoms 
contemplated by the criteria for a 70 percent disability 
rating, the March 2004 VA examination report shows that the 
veteran was casually groomed, was fully cooperative, and had 
speech within normal limits with regard to rate and rhythm.  
Thought processes and associations were logical and tight and 
he was oriented in all spheres.  No gross impairment in 
memory was observed and while insight was somewhat limited, 
his judgment was adequate.  This examination report contains 
a GAF score of 54, reflective of symptomotology resulting in 
moderate impairment in several areas on a hypothetical 
continuum of mental health and illness.  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  

While a higher disability rating is again implicated due to 
the veteran's report of occasional suicidal ideations, as 
reflected by the March 2004 VA examination report, the 
overall disability picture revealed by the examination report 
is not reflective of the type and degree of the symptoms, or 
their effects, the rating schedule describes for a 70 percent 
evaluation. 

In short, a careful review of the evidence of record does not 
reveal that the veteran's PTSD is manifested by the type and 
degree of symptoms contemplated by the criteria for a 70 
percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  As the weight of the evidence is against 
the veteran's claim, the doctrine of reasonable doubt is not 
for application and this appeal is denied.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 4.3 (2004).

Moreover, the Board has no reason to doubt that the veteran's 
service-connected PTSD may limit his efficiency in certain 
tasks.  However, the evidence of record is not indicative of 
an exceptional or unusual disability picture and is not 
reflective of any factor that takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the veteran's disability 
picture does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2004).

Finally, the Board notes that the veteran's representative 
asserts in the April 2005 informal hearing presentation that 
the veteran's symptom of suicidal and homicidal ideations 
alone is sufficient for a higher disability rating.  For this 
argument, the representative points to Johnson v. Brown, 7 
Vet. App. 95 (1994), by which the United States Court of 
Appeals for Veterans Claims held that in order to establish 
entitlement to a 100 percent rating under the criteria for 
evaluating mental disorders, only one of the three listed 
criteria need be met.  The Johnson case, however, was 
interpreting the schedular criteria for evaluating 
psychiatric impairment in effect prior to November 1996.  
Therefore, the Board does not consider that pertinent here.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
December 2003.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  In addition to the explicit VCAA notice 
found in the December 2003 letter, VA had previously notified 
the veteran of what information and evidence was needed to 
substantiate his increased rating claim.  By virtue of the 
April 2002 rating decision, the June 2002 SOC and 
accompanying rating decision, he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the June 
2002 SOC and June 2004 Supplemental SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's December 2003 letter contained a specific request 
that the veteran provide to VA evidence in his possession 
that pertains to this claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
by more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Although that did not 
occur here, the veteran was provided VCAA content complying 
notice and proper subsequent VA process, as discussed above.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran in 2003 was not given prior to 
the first adjudication of the claim, the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the veteran was again notified of the bases for the 
denial of his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded examination in January 2002 
and March 2004.  See 38 C.F.R. § 3.159(c)(4) (2004).  The 
resulting reports have been obtained.  The veteran's VA 
treatment records have been associated with the claims 
folder.  As the veteran has not identified, or properly 
authorized the request of, any additional evidence, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997). 


ORDER

An increased rating for PTSD is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


